DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10269679. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially overlap in scope and are a species of each other.  Claim 1 of the application overlaps in scope with claims 1 and 2 of the issued patent.  Claims 2-20 overlap in scope with claims 3-20 of the issued patent respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9899285 and further in view of Kim et al US 2015/0228591.

Pertaining to claim 1, Ho teaches a semiconductor structure, comprising:
a semiconductor substrate 148 having a front side and a back side opposite to the front side; 
104 on the front side of the semiconductor substrate;
a plate 182 attached over the die, wherein the die is between the plate and the semiconductor substrate; and
an adhesive 122 used to bonding the plate and the die. See Figure 6

Ho does not teach wherein the plate is free from protruding from edges of the adhesive.  Kim teaches a plate 110 attached to a chip by an adhesive 160, the plate not protruding from the edges 161 of the adhesive 160.  See [0082] and Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kim into the device of Ho by having the sides of the adhesive flush with the sides of the plate.  The ordinary artisan would have been motivated to modify Ho in the manner set forth above for at least the purpose of providing for an alternative size of thermal plate, one which does not protrude from the edges of the adhesive film.  Device feature size is an important consideration in semiconductor development, including cost, size and manufacturing factors as well as reliability and functionality.

Pertaining to claim 2, Ho teaches the semiconductor structure of claim 1, wherein edges of the plate 182 are flush with edges of the semiconductor substrate 148. See Figure 6

Pertaining to claim 3, Ho teaches the semiconductor structure of claim 2, further comprising a metallization layer 146/152 on the back side of the semiconductor substrate.

Pertaining to claim 4, Ho teaches the semiconductor structure of claim 3, further comprising a molding compound 138 filling space between the metallization layer and the adhesive.

122 are flush with edges of the molding compound 138 (note that the edge of the adhesive 122 is flush with the portion of the molding compound 138 with which it contacts.

Pertaining to claim 6, Ho teaches the semiconductor structure of claim 1, wherein the plate includes a Cu plate Col 10 lines 37-44.

Pertaining to claim 10, Ho teaches a semiconductor structure, comprising:
a first semiconductor substrate having a front side and a back side opposite to the front side;
a die 104 on the front side of the first semiconductor substrate;
a plate 182 attached over the die, wherein the die is between the plate and the first semiconductor substrate;
a molding compound 138 filling space between the first semiconductor substrate and the plate; 
a second semiconductor substrate, wherein the back side of the first semiconductor substrate is bonded to the second semiconductor substrate Col 12 lines 34-55 details how the device is intended to be mounted onto another semiconductor structure through the conductive layer (ie “the pitch of bumps 152 is selected to mirror a substrate with industry standard I/O density..” etc.)

Ho does not teach wherein the plate is free from protruding from edges of the adhesive.  Kim teaches a plate 110 attached to a chip by an adhesive 160, the plate not protruding from the edges 161 of the adhesive 160.  See [0082] and Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kim into the device of Ho by having the sides of the adhesive flush with the sides of the plate.  The ordinary artisan would have been motivated to modify Ho in the manner set forth above for at least the purpose of providing for an alternative size 

Pertaining to claim 11, Ho in view of Kim teaches the semiconductor structure of claim 10, wherein the adhesive includes a thermal interface material (TIM). Kim teaches a heat dissipating adhesive 160 [0082]

Pertaining to claim 12, Ho teaches the semiconductor structure of claim 10, wherein the plate includes a metal. Col 10 lines 37-44

Pertaining to claim 13, Ho teaches the semiconductor structure of claim 12, wherein the plate includes Cu. Col 10 lines 37-44

Pertaining to claim 16, Ho teaches the semiconductor structure of claim 10, wherein the adhesive 122 includes a thermal interface material (TIM). Col 5 line 58 to Col 6 line 10



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al as applied to claims 1 and 10 above.

Pertaining to claims 7 and 8, 14 and 15, Ho teaches the semiconductor structure of claims 1 and 10, including a plate designed to dissipate heat from the device, Ho teaches that the plate consists of Cu, Al or “other material with high thermal conductivity” Col 10 lines 37-44.  Ho does not explicitly name those other high thermal conductivity materials.  However, stainless steel and ceramic would be considered such materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select, based on suitability and design parameters, any high thermal conductivity material for use as the plate taught by Ho, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Pertaining to claim 9, Ho teaches the semiconductor structure of claim 1, including an adhesive layer, but does not explicitly teach wherein the adhesive has a thickness of about 50 microns to about 150 microns.  However, the thickness for an adhesive layer is a result dependent variable.  Ho teaches that the layer goes beyond just structural support and can also provide anti-warpage, heat dissipation to improve thermal performance as well as protecting the die from other damage.  These considerations are all at play when determining the thickness of the layer.  Given that this is a semiconductor device, the size scale would include thicknesses in the microns.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of the adhesive layer through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al and further in view of Hung US 2014/0252634 and further in view of Kim (See above).

Note, the term “chip-on-wafer (CoW) assembly” doesn’t actually imply that there is a CoW structure present, only that there is an “assembly” intended to be used in a CoW structure.  

Pertaining to claim 17, Ho teaches a semiconductor structure, comprising:
a chip-on-wafer (CoW) “assembly” including a semiconductor substrate 148 and a die 104 on the semiconductor substrate;
182 attached over a first side of the CoW assembly, the plate including at least one of metal Col 10 lines 37-44 and ceramic;
an adhesive 122 used to bonding the plate and the CoW assembly;
another semiconductor substrate, bonded to a second side of the CoW assembly Col 12 lines 34-55 details how the device is intended to be mounted onto another semiconductor structure through the conductive layer (ie “the pitch of bumps 152 is selected to mirror a substrate with industry standard I/O density..” etc.).

Ho does not teach a Chip-On-Wafer itself.  Hung teaches a Chip-on-Wafer package that includes a semiconductor device structure similar to what is taught by Ho See Figure 1 of Hung and [0023].  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hung into the device of Ho by selecting a Chip-On-Wafer substrate.  The ordinary artisan would have been motivated to modify Ho in the manner set forth above for at least the purpose of simplifying the manufacturing process by forming multiple chip packages on a single wafer than singulating the wafer into multiple device packages, increasing the manufacturing throughput.  

Ho does not teach wherein the plate is free from protruding from edges of the adhesive.  Kim teaches a plate 110 attached to a chip by an adhesive 160, the plate not protruding from the edges 161 of the adhesive 160.  See [0082] and Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kim into the device of Ho by having the sides of the adhesive flush with the sides of the plate.  The ordinary artisan would have been motivated to modify Ho in the manner set forth above for at least the purpose of providing for an alternative size of thermal plate, one which does not protrude from the edges of the adhesive film.  Device feature size 

Pertaining to claim 18, Ho/Hung teaches the semiconductor structure of claim 17, wherein the plate includes Cu. Ho Col 10 lines 37-44.

Pertaining to claim 19, Ho/Hung teaches the semiconductor structure of claim 17, including a metal plate, but is silent with respect tothe plate includes stainless steel. Ho teaches the semiconductor structure of claims 1 and 10, including a plate designed to dissipate heat from the device, Ho teaches that the plate consists of Cu, Al or “other material with high thermal conductivity” Col 10 lines 37-44.  Ho does not explicitly name those other high thermal conductivity materials.  However, stainless steel and ceramic would be considered such materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select, based on suitability and design parameters, any high thermal conductivity material for use as the plate taught by Ho, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Pertaining to claim 20, Ho teaches the semiconductor structure of claim 17, wherein edges of the plate are flush with edges of the CoW assembly. See Ho Figure 6

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        2/11/21